Citation Nr: 0019679	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  99-00 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for vasomotor rhinitis.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from January 
1972 to January 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied service 
connection for rhinitis and bilateral knee disorders.  


REMAND

There appear to be service medical records missing from the 
record.  As noted above, the veteran's discharge papers, DD 
214, reveal that the veteran retired from military service in 
January 1996.  A July 1996 RO rating decision states that 
service medical records for the period from January 1972 to 
January 1996 were considered as evidence.  However, review of 
the service medical records of record reveals that they stop 
in September 1995.  The critical piece of evidence missing 
from the service medical records is the veteran's retirement 
examination.  The veteran was accorded a VA examination in 
April 1996, approximately 4 months after his separation from 
service.  However, the evidence reported on his separation 
examination report and the accompanying report of medical 
history appear to be very important to this claim.  Therefore 
the RO should attempt to obtain a copy of the veteran's 
separation examination report.  VA's duty to assist is 
heightened when records are in the control of a government 
agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).

There are also are some misfiled service medical records, 
records which do not belong to the veteran, in the claims 
file.  This raises questions about the handling of the file 
and the absence of a separation examination report.  

The Board also notes that the veteran has submitted copies of 
selected service medical records to support his claim.  This 
leads the Board to believe that the veteran may have complete 
copies of all of his service medical records, including his 
separation examination report.  If so he should be asked to 
provide copies.  

The case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should make another attempt to 
secure a complete copy of the veteran's 
service medical records through official 
channels.  Specifically, the RO should 
request the veteran's separation 
examination report.  

2.  The RO should contact the veteran and 
ask him if he has copies of service 
medical records in his possession.  If 
so, the veteran should be informed that 
he needs to submit a complete copy of all 
service medical records in his 
possession, especially a copy of his 
separation examination report.

3.  Subsequently the RO should forward 
the claims folder to a VA physician of 
the appropriate expertise to review knee 
injuries.  The physician is requested to 
review the veteran's 1997 VA treatment 
records (these records are in the claims 
file and have been flagged with a yellow 
post-it note and are rubber-banded 
together).  The physician is also 
requested to review the veteran's April 
and May 1995 service medical records 
related to treatment for knee pain (these 
records are contained in the separate 
service department records envelope and 
have been flagged with yellow post-it 
notes).  After this review the physician 
is requested to offer an opinion as to 
the relationship, if any, between the 
veteran's current knee disorders and the 
instances of knee pain during service.  
If the physician determines that 
examination is required, then the 
appropriate VA examination of the veteran 
should be ordered.  

4.  The RO should also forward the claims 
folder to a VA physician of the 
appropriate expertise to review upper 
respiratory disorders.  The physician is 
requested to review the veteran's 1997 VA 
treatment records (these records are in 
the claims file and have been flagged 
with a yellow post-it note and are 
rubber-banded together).  The physician 
is also requested to review the veteran's 
service medical records related to 
treatment for upper respiratory symptoms 
(these records are contained in the 
separate service department records 
envelope and have been flagged with 
yellow post-it notes).  After this review 
the physician is requested to offer an 
opinion as to the relationship, if any, 
between the veteran's current vasomotor 
rhinitis and the instances of upper 
respiratory symptoms during service.  If 
the physician determines that examination 
is required, then the appropriate VA 
examination of the veteran should be 
ordered.  

5.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the medical 
reports.  If the requested report does not 
include adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994)

6.  Subsequently, the RO should consider 
the issues on appeal.  

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

Further adjudication of the questions involving service 
connection for a knee disorder and rhinitis will be postponed 
until the remand action is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).








	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




